DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without indicating traverse in the reply filed on 11/09/2020.

Claim Objections
Claims 1, 14 and 17 are objected to because they include reference characters “GC”  The examiner suggest amending the claims to recite “Gas chromatography (GC)”.
Claims 3 and 14 are objected to because they include reference characters “FTIR”  The examiner suggest amending the claims to recite “Fourier transform infrared (FTIR) spectrometry”.

Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action
Patent /Citation
Patentee/Author
US 20180045694 A1
Wyatt at al.  hereinafter Wyatt
US 4802102 A
Lacey
US 20140297201 A1
Knorr


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1-3, 7-11 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wyatt.
With respect to claim 1, Wyatt discloses a process for generating a carbon ladder calibration chromatogram (¶[0008] discloses a method for analyzing sample spectra of a sample from a spectrometric system), the process comprising: 
generating an initial chromatogram of a sample eluting through a GC column (¶[0066] discloses spectra provided by the spectrometric system 60, Fig. 1 illustrates a GC system having a gas chromatographic column 48), wherein the sample comprises carbon ladder compounds (¶[0128] discloses the carbon ladder); 
comparing a spectrum of one or more observed peaks in the initial chromatogram with reference spectra of the compounds (¶[0066] discloses these reference spectra 152 are used to analyze the sample spectra provided by the spectrometric system 60; ¶[0018] discloses a controller, that compares sample spectra of the sample from retention windows for compounds of interest to reference spectra for the compounds of interest and background spectra of the sample and determines amounts of the compounds of interest in the sample); 
assigning the one or more observed peaks by determining a best match between the spectrum of the one or more observed peak and the reference spectra to obtain a candidate calibration chromatograph (¶[0118] discloses matching the reference spectra curves and picking optimized retention windows based on a high goodness of fit with the sample as outlined in the flow diagrams of FIGS. 5 and 7).
instead of shifting retention windows and comparing the sample spectra from the shifted retention windows to reference spectra for compounds of interest in the sample, and updating the retentions windows used to analyze the sample. However, shifting retention windows of hydrocarbon and comparing the sample spectra of eluted hydrocarbons from the shifted retention windows to reference spectra for compounds of interest in the sample, and updating the retentions windows used to analyze the sample  is an equivalent process to shifting the candidate calibration chromatogram by one or more carbon numbers to determine an overall best match, thereby generating the carbon ladder calibration chromatogram because in both cases the analysis of elution is performed in order to find a compound of interest and update/generate the carbon ladder or retention windows. Therefore, because these two processes were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute shifting retention windows and comparing the sample spectra from the shifted retention windows to reference spectra for compounds of interest in the sample, and updating the retentions windows used to analyze the sample for shifting the candidate calibration chromatogram by one or more carbon numbers to determine an overall best match, thereby generating the carbon ladder calibration chromatogram because in both cases the analysis of elution is performed in order to determine a compound of interest and update/generate the carbon ladder or retention windows.
With respect to claim 2, Wyatt discloses the calibration process of claim 1, wherein the observed peaks are detected by optical spectroscopy (¶[0039] discloses optical spectrometric systems).
With respect to claim 3, Wyatt discloses the calibration process of claim 1, wherein the observed peaks are detected by FTIR (¶[0041] discloses spectrometric system 60 is a FTIR system).
With respect to claim 7, Wyatt discloses the process of claim 1, wherein the process is conducted under a no gap constraint (FIG. 4, the spectra of m-xylene and p-xylene will overlap with the quant spectrum for o-xylene).
With respect to claim 8, Wyatt discloses the process of claim 1, wherein the process is conducted by following a normal elution order of the carbon ladder compounds (FIG. 3 is a graph of the elution curve showing the detected concentration of the compound of interest as a function of time(continuous elution)).
With respect to claim 9, Wyatt discloses the  process of claim 1, wherein the process allows for a gap in the carbon ladder (Fig. 10, region 510).
With respect to claim 10, Wyatt discloses the  process of Claim 1 above. Wyatt discloses the claimed invention except the candidate calibration chromatograph is shifted by one or more carbon numbers forward and/or backwards across the peaks, moving the entire ladder one peak at a time instead of shifting the retention window. However, shifting retention windows of hydrocarbon is an equivalent process to shifting by one or more carbon numbers forward and/or backwards across the peaks, moving the entire ladder one peak at a time because in both cases the process of shifting the retention window of hydrocarbons either forward or backward is performed to find a compound of interest. Therefore, because these two processes for shifting retention windows of hydrocarbon to find the compound of interest.
With respect to claim 11, Wyatt discloses the process of claim 1, wherein the carbon ladder compounds include hydrocarbons (¶[0128] discloses carbon ladder calibration).
With respect to claim 14, Wyatt discloses the process of claim 1, wherein the sample eluted from the GC column is temporally resolved into components that are directed to a sample cell and detected by FTIR (The analysis system illustrated in Fig. 1 has a spectrometric system 60 which is a FTIR).
With respect to claim 15, Wyatt discloses the process of claim 14, wherein the sample cell is a multiple path cell (¶[0041] discloses sample cell 100 has an inlet port 110 for receiving a separator line 90 and has an outlet port 112 for venting the sample cell contents through exit line 92).
With respect to claim 16, Wyatt discloses the process of claim 1, wherein the best match or the overall best match is expressed by a best fit, least error, least average error or least total error (¶[0096] best fit is determined in step 234).
With respect to claim 17, Wyatt discloses a method for analyzing a sample, the method comprising:  Page 22 of SpecificationDocket: 0256.0027US1 passing a sample through a GC column to generate retention times for components in the sample (GC 50); comparing the retention times of the components in the sample with a carbon ladder calibration chromatogram generated by the process of claim 1 (¶[0011] discloses comparing the calculated retention times against expected retention times), to determine retention indices for the components in the sample (Fig. 8, step 314 analyze difference values for changes over time for the components eluting from GC).  
With respect to claim 18, Wyatt discloses the method for analyzing a sample, wherein retention times according to the carbon ladder calibration chromatogram obtained according to claim 1 are compared to retention times of components in the sample (¶[0008] discloses shifting retention windows and/or shifting lower bounds of the retention windows and/or shifting upper bounds of the retention windows, comparing the sample spectra from the shifted retention windows to reference spectra for compounds of interest in the sample, and updating the retentions windows used to analyze the sample).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wyatt as applied to claim 1 above, and further in view of Lacey.
With respect to claim 4, Wyatt discloses the calibration process of claim 1 above. Wyatt is silent about the initial chromatogram is corrected by removing solvent effects. 
Lacey, from the area of chromatography, discloses these time-varying effects can be addressed by subtracting blank run chromatograms. The solvents can be run through a column without the mixture so as to produce a solvent chromatogram. The solvent chromatogram can be subtracted from the chromatogram of interest to the contribution of the solvents to the spectral data (col. 2 lines 12-23).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wyatt with the teachings of Lacey so that Wyatt’s initial chromatogram is corrected by removing solvent effects as disclosed in . 
   
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wyatt  as applied to claim 1 above, and further in view of  Knorr.
With respect to claim 12, Wyatt discloses the process of claim 1 above. Wyatt is silent about  the retention indices are Kovats indices. Knorr discloses the retention indices are Kovats indices (¶[0036] discloses the Kovats indices of compounds are predicted using a linear equation comprising a plurality of coefficients).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wyatt with the teachings of Knorr so that the retention indices are Kovats indices as disclosed in Knorr’s invention for the predicable benefit of converting  actual retention times of detected peaks into a number that is normalized to multiple reference compounds (¶[0005] Knorr).            
With respect to claim 13, Wyatt discloses the process of claim 1 above. Wyatt is silent about  the retention indices used are Lee indices. However, Examiner takes Official Notice that it is well known to Lee indices as retention indices. As such it would have been obvious to modify Wyatt invention such that the invention comprised that above limitations as it would cause no new or unexpected results.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 6 is objected as claim 6 depends on objected claim 5.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gedeon Kidanu whose telephone number is (571)270-0591.The examiner can normally be reached on Monday through Friday / 7:30 A.M to 5:00 P.M EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/GEDEON M KIDANU/            Examiner, Art Unit 2861                                                                                                                                                                                            


/DAVID Z HUANG/Primary Examiner, Art Unit 2861